Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 02/10/2022.  These drawings are sufficient to overcome the previous objections made that the drawings were required to be in color.

Allowable Subject Matter
Claims 1-2, 5-11, 14-16, and 19-20 are allowed.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“Multiscale two-way embedding schemes for free-surface primitive equations in the Multidisciplinary Simulation, Estimation and Assimilation System” by Lermusiaux and Haley applies to the use of primitive equations in fluid dynamic solutions.  
“Time-optimal path planning in dynamic flows using level set equations: theory and schemes” relates to the use of level set equations in calculating dynamic flows.  
“Risk-aware Path Planning for Autonomous Underwater Vehicles using Predictive Ocean Models” by Pereira, Blinney, Hollinger, and Sukhatme relates to the use of risk calculating path planning for vehicles.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISTAN J GREINER whose telephone number is (571)272-1382.  The examiner can normally be reached on Mon - Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on Monday-Thursday.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664